In a proceeding pursuant to article 78 of the Civil Practice Act, to review a determination of the State Rent Administrator denying a protest to an' order of a Local Rent Administrator which determined that two front rooms of a five-room apartment were subject to rent control and established the maximum rent therefor at $60 a mouth, the landlord appeals from an order of the Supreme Court, Kings County, dated May 26,1960, denying her petition and dismissing the proceeding. Order affirmed, without costs. No opinion, Nolan, P. J., Kleinfeld, Christ and Brennan, JJ., concur; Pette, J., not voting.